Name: 86/335/EEC: Commission Decision of 24 June 1986 approving an amendment to the programme relating to slaughtering, meat cutting and the utilization of slaughter by-products in France, pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Europe;  management
 Date Published: 1986-07-24

 Avis juridique important|31986D033586/335/EEC: Commission Decision of 24 June 1986 approving an amendment to the programme relating to slaughtering, meat cutting and the utilization of slaughter by-products in France, pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 201 , 24/07/1986 P. 0042*****COMMISSION DECISION of 24 June 1986 approving an amendment to the programme relating to slaughtering, meat cutting and the utilization of slaughter by-products in France, pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (86/335/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 24 January 1986 the French Government forwarded an amendment to the programme approved by Commission Decision 80/397/EEC (3) relating to meat processing and on 24 April 1986 submitted supplementary information; Whereas the amendment is limited to investments in the modernization, rationalization and concentration of capacities for slaughtering, meat cutting and the utilization of by-products of the slaughter of cattle, pigs, sheep, goats and horses, and whereas all such investments may help to improve the profitability of the meat processing sector; whereas they therefore constitute a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas investments in the modernization, rationalization and concentration of slaughter capacities may be accepted and whereas investments in the utilization of by-products may be accepted provided that the products are listed in Annex II to the Treaty; Whereas the amendment contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in the sector concerned; whereas the estimated time required for execution of the amendment does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme relating to meat processing (slaughtering, cutting and utilization of slaughter by-products) forwarded by the French Government pursuant to Regulation (EEC) No 355/77 on 24 January 1986 concerning which supplementary information was submitted on 24 April 1986 is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 24 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 97, 15. 4. 1980, p. 46.